Title: To James Madison from James Taylor, 10 July 1816
From: Taylor, James
To: Madison, James


        
          Dr sir
          Belle Vue Near New Port Ky July 10th. 1816
        
        A Letter was shewn me a day or two ago from the adjutant Genl of the southern Department to the following purport dircted to Cap R D Richardson Comdr of this place “The opinion of the Hon the Secy of War has been asked as to the propriety of continuing NewPort as a Military Post &

Depot” as soon as his wishes are known you shall be advised. Now sir all those who have heard the thing mentioned have declard at a Word that the Object of the Comdr. of the Southern Dept. is to put down the Competition between this place & Knoxville or some other favorite place in Tennessee and depend upon it, if a thing of the Kind was to be done it would be one of the most unpopular acts under your administration.
        I confess I have no fears if you are consulted upon the subject, for I have no doubt but the establishment in the first instance met your hearty approbation.
        The propriety of this establishment was conspicuously manifest during the late War. If the detachments of Militia & the Regulars could not have been equiped within the Western Country our frontier would have been completely over run before we could have sent to Pittsbg for the equipment.
        This place is situated immediately at the Confluence of Licking with the Ohio at the direct crossing from Tennessee & the interior of this state to Fort Wayne Detroit & our other posts in Ohio & Michigan Territory. It is on the great high Way thro’ the Western Country and on the boundary between two of the Most populous & patriotic states in the Union. Col Johnson was here about 10 days ago. He examined the Garrison was much pleased with the Buildings & their situation particularly those which were intended to be permanent to wit an Arsenal 80 feet by near 40 two stories high beside the Cellar. A Powder Magazine & Barrack. A House for the Military storekeeper all these are of Brick except the latter which is of stone, all in good repair. The Barracks are of frame both of officers & Soldiers quarters, the former in good repair the latter in want of some repairs as to doors & Windows, but they are good frames well shingled & weatherbored & painted.
        Col Johnson asked of me to aid him in making the request that the Post might be augmented agreeable to the views of Capt Robert D. Richardson the Comdt. of the Ordenance Dept In repairing arms &c. & being made a more general depot of Ordenance Stores &c.
        Major Abert of the dept of Topogra: Eng: visited this post & examined a post for water Works five Miles up Licking from its mouth. I refer you to the Majors report which I presume he made on his return but at any rate I am sure Genl. Parker must Know his opinion on this subject.
        I think it more than probable that Col Johnson will address you on the subject.
        It is thought here that the object is if this plan is put down that there would be less competition between it & Knoxville as to the Military accademy. I have the honor to be with great respect & esteem Dr sir your Obed st.
        
          James Taylor
        
       